           Case 1:21-cv-07031-LTS Document 5 Filed 08/23/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREW GEORGE BOYD,

                                 Plaintiff,
                                                                   21-CV-7031 (LTS)
                     -against-
                                                               ORDER OF DISMISSAL
 VAN CORTLANDT GOURMET,

                                 Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is detained in the Anna M. Kross Center on Rikers Island, filed this pro se

action under 42 U.S.C. § 1983, alleging that Defendant violated his constitutional rights. By

order dated August 20, 2021, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth below, the Court dismisses this

action for failure to state a claim on which relief may be granted.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).



       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-07031-LTS Document 5 Filed 08/23/21 Page 2 of 4




        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                          BACKGROUND

        The complaint contains the following allegations. On June 13, 2021, Plaintiff went into

the Van Cortlandt Gourmet, a store in the Bronx, to buy a sandwich and soda with “food

stamps.” Plaintiff left the store, but returned at some point to buy a stamped envelope. The store

clerk “kept asking the plaintiff what he wanted,” and then called 911 four times and falsely

reported that Plaintiff was “causing a disturbance.” (ECF 2 ¶ V.) The police initially failed to

respond to the 911 calls, and the store clerk then called “someone on his personal cellphone.”

When that person arrived, he struck Plaintiff with a belt and a metal pipe. When police officers

arrived, they arrested the individual who had assaulted Plaintiff. Plaintiff names Van Cortlandt

Gourmet as the sole defendant in his complaint. He seeks money damages for the injuries he

sustained. (Id. ¶¶ VI.)

                                            DISCUSSION

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988). Generally, a private party who does not work for any state or other


                                                   2
              Case 1:21-cv-07031-LTS Document 5 Filed 08/23/21 Page 3 of 4




government body, would not be subject to liability under § 1983. See Sykes v. Bank of Am., 723

F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531

U.S. 288, 295 (2001)).

         Plaintiff asserts that he was injured by the conduct of two private individuals, the store

clerk who called “someone,” and the individual who actually assaulted him and caused him

injury. On these facts, Plaintiff has not demonstrated that a state actor or individual acting under

color of state law violated his federally protected rights. Plaintiff’s allegations do not implicate

the police officers, who are state actors. In fact, Plaintiff alleges that the police officers arrested

the individual who assaulted him. 2 The Court therefore dismisses Plaintiff’s claims under Section

1983 against Defendant Van Cortlandt Gourmet for failure to state a claim on which relief may

be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                            CONCLUSION

         Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

for failure to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.



         2
             The Court takes no position on the merits of any claims Plaintiff might pursue in state
court.


                                                    3
          Case 1:21-cv-07031-LTS Document 5 Filed 08/23/21 Page 4 of 4




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   August 23, 2021
          New York, New York
                                                            /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                                4
